MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                    FILED
court except for the purpose of establishing                            Nov 28 2017, 10:01 am

the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Danielle L. Gregory                                      Stacy L. Kelley
Indianapolis, Indiana                                    Glaser & Ebbs
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dameka Dunlop,                                           November 28, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A02-1705-JP-1015
        v.                                               Appeal from the Marion Circuit
                                                         Court
Courtney Johnson, Sr.,                                   The Honorable Sheryl Lynch,
Appellee-Respondent                                      Judge
                                                         The Honorable Marie Kern,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49C01-1510-JP-35602



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017         Page 1 of 24
                                             Case Summary
[1]   Dameka Dunlop (“Mother”) appeals the trial court’s order granting sole legal

      custody and physical custody of Courtney Johnson, Jr. (“Child”) to Courtney

      Johnson, Sr. (“Father”), denying Mother’s motion to relocate with Child, and

      awarding attorney fees to Father. We affirm in part, reverse in part, and

      remand.


                                                    Issues
      The issues before us are as follows:


              I.      whether the trial court erred in awarding physical custody
                      to Father;


              II.     whether the trial court erred in awarding sole legal custody
                      to Father;


              III.    whether the trial court erred in denying Mother’s request
                      to relocate with the parties’ minor child;


              IV.     whether the trial court abused its discretion in finding
                      Mother in contempt; and


              V.      whether the trial court erred in awarding attorney fees to
                      Father.


                                                     Facts
[2]   Mother and Father are the parents of Child, who was born in 2011. In August

      of 2015, Mother moved from the home she shared with Father, her prior-born


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 2 of 24
      son, Father’s prior-born son, and Father’s mother. Mother filed a verified

      petition to establish support pursuant to execution of a paternity affidavit on

      October 27, 2015. Child’s paternity was established on February 24, 2016.

      Mother was awarded primary physical custody of Child.


[3]   On May 6, 2016, Mother filed a notice of intent to relocate. On May 31, 2016,

      the trial court ordered (“Order”) that Mother could not relocate with Child until

      the court had conducted a hearing on Father’s motion in opposition. Mother

      relocated to Atlanta, Georgia, in early October of 2016. Mother denied

      receiving notice of the Order.


[4]   A hearing scheduled for September 2016 was continued due to the trial judge’s

      illness. The rescheduled hearing took place on December 7, 2016. On that

      date, Mother failed to appear. Father, having taken leave from work, appeared

      with his counsel. On December 7, 2016, Father filed a petition for contempt

      against Mother.


[5]   On March 21, 2017, the trial court conducted a hearing regarding the relocation

      dispute and Father’s contempt action. Mother and Father appeared and

      presented evidence. Father requested primary physical custody of Child and

      asked the trial court to order joint legal custody with Mother having parenting

      time pursuant to the Indiana Parenting Time Guidelines applicable when

      distance is a factor. Father also requested his attorney fees and lost wages for

      the December 7, 2016 hearing and attorney fees for the contempt action.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 3 of 24
[6]   Child has a healthy, loving relationship with Father and his sibling in Father’s

      home. Father has supplied clothing and money for Child’s shoes, and has paid

      some child support.1 From August 2015, when Mother moved out, until

      August 2016, Father picked up his prior-born son, Mother’s prior-born son, and

      Child from school on Thursdays and some Fridays, and Child would spend the

      night. Father typically exercised six to eight overnight visits with Child each

      month.


[7]   Father agrees that Mother is a committed and nurturing parent to Child. He

      and Mother typically communicated “through phone calls or texts” regarding

      his parenting time, and Mother was generally flexible regarding his parenting

      time; however, after he and Mother argued in December 2016, Mother stopped

      responding to his calls and text messages. Tr. p. 129. Afterwards, he briefly

      stopped trying to contact Mother but resumed calling and sent five unanswered

      texts to her from January to February 2017. The December 2016 argument was

      not the first time that Mother ignored his telephone calls. Id. at 149 (“[T]here

      have been times where she may be [sic] wouldn’t answer the phone for two to

      three weeks or a month since she left in 2015 . . . .”).


[8]   Father is a lifelong resident of Marion County and “pretty much all of [his]

      family is here.” Id. at 122. Child has a “good relationship” with Father’s prior-




      1
       The trial court credited Father with $900 in financial and in-kind contributions toward support of Child and
      offset the sum against Father’s child support obligation, leaving an arrearage of $9,784 owed by Father. App.
      p. 30.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017         Page 4 of 24
       born son and has friends in Father’s neighborhood. At the hearing on the

       parties’ relocation and contempt disputes, Father testified that he had not seen

       Child in three months.


[9]    Father learned of Mother’s relocation to Atlanta on social media, and Mother’s

       relocation interfered with his parenting time “a whole lot.” Id. at 133. After

       Mother relocated, she returned to Indianapolis on alternating weekends, and he

       was only able to exercise a maximum of twenty-four hours of parenting time, as

       opposed to the full weekends that he had previously enjoyed.


[10]   Father requested primary physical custody and joint legal custody of Child. He

       also asked that Mother be awarded parenting time pursuant to the Indiana

       Parenting Time Guidelines when distance is a factor.


[11]   Father moved the trial court to enter a finding of contempt against Mother for

       relocating Child in violation of the court order and without his permission. He

       also requested attorney fees relating to the contempt filing, and lost wages and

       attorney fees for the December 7, 2016 hearing, for which Mother failed to

       appear.


[12]   Mother’s testimony was as follows: Child has a healthy, loving relationship

       with Mother and her prior-born son. Mother testified that after August 2015,

       Father paid $900 or less in child-support or in-kind benefits for Child’s needs.

       She testified that she obtained Child Care Development Fund assistance to pay

       for work-related child care, and thereafter paid child care expenses herself.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 5 of 24
[13]   Mother had a longtime desire to relocate eight hours away from Indianapolis to

       Atlanta, where paternal grandfather and Mother’s relatives reside, and where

       Mother believed there existed more favorable career opportunities and a better

       environment for Child. In April 2016, Mother prepared to relocate to Atlanta,

       where she planned to work for a high-profile hairstylist. Mother testified that

       she advised Father of her plans, and that he did not object until she filed her

       notice of intent to relocate. She began working in Atlanta in August 2016,

       signed an apartment lease in September 2016, paid for daycare registration in

       Atlanta in mid-September 2016, and got keys to her new apartment in October

       2016. Child began attending school in Atlanta in mid-October 2016.


[14]   Mother testified that after she moved to Atlanta, she continued her

       longstanding practice of coordinating and facilitating Father’s parenting time

       with Child. Mother returned to Indianapolis on alternating weekends to work

       as a hairstylist from mid-October 2016 through approximately December 2016.

       She testified that, around Christmas 2016, she and Father argued, and that she

       subsequently stopped initiating communication with Father to prompt his

       scheduling parenting time with Child. After December 2016, Mother testified

       that Father telephoned Child only once and failed to inquire about Child’s

       health, schooling, or welfare. Mother returned to Indianapolis on three

       separate occasions in January, February and March 2017, respectively. She did

       not notify Father that she was in town, and Father was not able to visit with

       Child.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 6 of 24
[15]   Mother asked the trial court for continued primary physical custody of Child

       because she is a fit parent and has always been Child’s primary caregiver. She

       testified that she intended to remain in Atlanta and to return to Indianapolis in

       alternating weeks to work as a hairstylist.


[16]   On April 28, 2017, the trial court entered an order (1) determining that even if

       Mother’s relocation was made in good faith and for a legitimate reason, the

       move was not in Child’s best interests; (2) granting primary physical custody to

       Father; (3) granting sole legal custody to Father, because distance so warranted

       and because the parties could not communicate effectively and cooperatively;

       (4) ordering Mother to pay Father’s attorney fees of $675 as a sanction for

       violating the Order, and to pay Father’s attorney fees of $750 and to reimburse

       $83.92 in his lost wages as a sanction for failing to appear for the December 7,

       2016 hearing. The order of the trial court found, in part, as follows:


               118. The Court finds that it is in the child’s best interests to order
               that Father shall have primary physical custody of the minor
               child. Father has demonstrated more significant stability than
               Mother since the parties separated in August 2015. Further, the
               Court believes that Mother has demonstrated poor judgment
               associated with her relocation decision, acting in her best
               interests, not those of the child. Finally, the Court does not find
               Mother’s assertions that she was unaware of the Court’s order
               prohibiting relocation to be persuasive or credible. All of
               Mother’s actions suggest a complete disregard for any order of
               the Court as Mother took deliberate and calculated steps to
               advance her relocation, prior to any order from the Court
               permitting that action to be taken on behalf of the child. The
               Court believes that Father is the more likely of the two parents to
               abide by any orders of this Court as a result.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 7 of 24
        119. The Court also orders Father to have sole legal custody of
        the minor child, as the evidence has demonstrated that Mother
        and Father have an inability to effectively communicate in a
        cooperative manner and due to the significant distance involved.


        120. Father is ordered to be able to assume custody of the minor
        child effective May 13, 2017, in order to give him an opportunity
        to make any necessary travel arrangements, as well as provisions
        for child care and schooling.


        121. Mother shall have parenting time per the IPTGS When
        Distance is a Factor. All ancillary provisions of the IPTGS shall
        apply. In addition, if Mother is going to be in the Indianapolis
        area, she may elect to exercise additional parenting time in
        Indianapolis, but must give Father a minimum of seven days’
        notice of her intent to exercise that parenting time. Those
        additional periods of parenting time shall not exceed 48 hours in
        duration, absent an agreement between Mother and Father.


        122. Transportation for Mother’s parenting time shall be equally
        divided, absent an alternate agreement of the parties.


                                             *****


        146. I.C. 31-14-18-2 permits the court to order a party to pay a
        reasonable amount for attorney’s fees, including amounts for
        legal services provided and costs incurred. . . .


                                             *****


        148. The Court finds that Mother is in contempt for failure to
        comply with the Court’s order not to relocate the child until the
        matter had been heard to completion. Mother testified that she
        assumed that she’d be allowed to relocate the child and all of

Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 8 of 24
               Mother’s actions demonstrate that she went forward with her
               plan to relocate the child, despite the Court order prohibiting his
               relocation.


               149. As sanction for Mother’s contempt, the Court orders
               Mother to pay $675 of Father’s attorney fees to attorney Stacey
               Kelley within 180 days of the date of this order. Any fees owing
               thereon at the conclusion of that period of time may be reduced
               to a judgment in favor of attorney Kelley upon written request.


               150. The Court further finds that Mother’s misconduct associated
               with her failure to appear for trial on December 7, 2016, resulted
               in additional unnecessary legal fees for Father, as well as missed
               wages associated with four hours of Father’s employment. As
               sanction for this misconduct, the Court orders Mother to pay
               attorney Stacy Kelley $750 in attorney fees within 180 days of the
               date of this order. Any balance owed thereon at the conclusion
               of that period of time may be reduced to a written judgment in
               favor of attorney Kelley upon written request. Additionally,
               Mother shall reimburse Father $83.92 in lost wages within 30
               days of the date of this order and provide proof of payment to the
               Court.


       App. Vol. II pp. 27, 32-33. Mother now appeals.

                                                   Analysis
                                             I.      Physical Custody

[17]   Mother argues that the trial court abused its discretion in awarding physical

       custody of Child to Father. Child custody determinations fall squarely within

       the discretion of the trial court and will not be disturbed except for an abuse of

       discretion. Walker v. Walker, 539 N.E.2d 509, 510 (Ind. Ct. App. 1989). On

       review, we will not reweigh the evidence, adjudge the credibility of the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 9 of 24
       witnesses, nor substitute our judgment for that of the trial court. Id. We will

       examine the evidence to determine if there is any evidence supporting the trial

       court’s determination. Id. We will not reverse unless we find the trial court’s

       decision is against the logic and effect of the facts and circumstances or the

       reasonable inferences drawn therefrom. Id. “Appellate deference to the

       determinations of our trial court judges, especially in domestic relations

       matters, is warranted because of their unique, direct interactions with the

       parties face-to-face, often over an extended period of time.” Best v. Best, 941

       N.E.2d 499, 502 (Ind. 2011). “Thus enabled to assess credibility and character

       through both factual testimony and intuitive discernment, our trial judges are in

       a superior position to ascertain information and apply common sense,

       particularly in the determination of the best interests of the involved children.”

       Id.


[18]   The modification of a custody order also lies within the sound discretion of the

       trial court. Spencer v. Spencer, 684 N.E.2d 500, 501 (Ind. Ct. App. 1997). Upon

       appeal, we will reverse a trial court’s decision only upon a showing of an abuse

       of discretion. Id. In general, a court must find that modification would be in

       the child’s best interests and that there has been a substantial change in

       circumstances. Ind. Code § 31-17-2-21; Haley v. Haley, 771 N.E.2d 743, 747

       (Ind. Ct. App. 2002). However, where, as here, a motion for custody

       modification is filed in response to a relocation, the trial court must instead take

       the following factors into account in deciding whether to modify custody:


               (1) The distance involved in the proposed change of residence.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 10 of 24
        (2) The hardship and expense involved for the nonrelocating
        individual to exercise parenting time . . . .


        (3) The feasibility of preserving the relationship between the
        nonrelocating individual and the child through suitable parenting
        time . . . arrangements, including consideration of the financial
        circumstances of the parties.


        (4) Whether there is an established pattern of conduct by the
        relocating individual, including actions by the individual to either
        promote or thwart a nonrelocating individual’s contact with the
        child.


        (5) The reasons provided by the:


                (A) relocating individual for seeking relocation; and


                (B) nonrelocating parent for opposing the relocation of the
                child.


        (6) Other factors affecting the best interest of the child.


I.C. § 31-17-2.2-1(b). See Baxendale v. Raich, 878 N.E.2d 1252, 1256-57 (Ind.

2008). The “[o]ther factors” to be considered are enumerated in Indiana Code

Section 31-17-2-8 for ascertaining a child’s best interests:


        (1) The age and sex of the child.


        (2) The wishes of the child’s parent or parents.


        (3) The wishes of the child, with more consideration given to the
        child’s wishes if the child is at least fourteen (14) years of age.

Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 11 of 24
               (4) The interaction and interrelationship of the child with:


                       (A) the child’s parent or parents;


                       (B) the child’s sibling; and


                       (C) any other person who may significantly affect the
                       child’s best interests.


               (5) The child’s adjustment to the child’s:


                       (A) home;


                       (B) school; and


                       (C) community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 8.5(b) [IC 31-17-2-8.5(b)]
               of this chapter.”


[19]   In considering the statutory factors relevant to a decision to modify custody

       under Indiana Code Section 31-17-2.2-1(b), we note the following: Mother’s

       relocation put Child eight hours away from Indianapolis. Because of the

       distance, Father’s visits, formerly six to eight overnight visits each month, were

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 12 of 24
       drastically limited to approximately twenty-four hours of parenting time on

       alternating weekends when Mother returned to Indianapolis. Challenges

       presented by the geographic distance and Mother’s intermittent return trips to

       Indianapolis thus made it less feasible that Father’s close bond with Child, as

       well as other familial bonds, could be adequately preserved through parenting

       time after Mother’s relocation.


[20]   Mother’s reasons for relocating to Atlanta were aspirational – more lucrative

       work and an allegedly more positive social and academic environment for

       Child, including free, state-funded pre-kindergarten in Georgia. The record

       reflects that at the time of the hearing, however, Mother’s financial goals had

       not materialized, and she had suffered a significant reduction in her income and

       standard of living. As the trial court noted, “Mother has effectively reduced her

       income and set herself back several years in terms of career advancement by

       relocating to Atlanta.” App. Vol. II p. 23.


[21]   Additionally, the record reveals an established pattern of conduct by Mother to

       thwart Father’s exercise of parenting time. After an argument in December of

       2016, Mother stopped acknowledging Father’s telephone calls and texts and

       deliberately ceased initiating communications regarding parenting time.

       Mother testified that she tired of orchestrating Father’s parenting time, when he

       was not helping her financially. The record is clear that Mother was struggling

       financially and that Father was behind on child support. It also appears that

       unless Mother prompted him, Father did not consistently initiate parenting time

       with Child.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 13 of 24
[22]   We sympathize with Mother; however, we agree with the trial court that it was

       incumbent upon her—as the party who relocated and who dictated the

       timetable for her intermittent return trips to Indianapolis—to maintain open

       lines of communication with Father. See Tr. p. 103 (“[Trial Judge]: And so I

       know you said that you got tired of always being the one to initiate contact with

       dad, but how was he to know what weekends you were going to be up here if

       you did not tell him?”). Although Mother returned to Indianapolis in January,

       February, and March 2017, she failed to notify Father; consequently, on each

       occasion, Father was unable to exercise parenting time with Child. At the time

       of the hearing on the relocation and contempt disputes, Father had not seen

       Child in three months.


[23]   Regarding the best interests of Child, we observe that Child was five years old

       at the time of Mother’s relocation. Child was closely bonded with each parent

       and with his sibling in each parent’s household. Each parent sought physical

       and legal custody, having established a satisfactory physical and emotional

       home environment. Each parent testified that the other was a loving and

       nurturing parent to Child. Child was accustomed to Mother being his primary

       caregiver and custodial parent. Mother testified that she took Child to routine

       medical appointments and to school, paid his school fees, bought the bulk of his

       food and clothing, and paid for his haircuts.


[24]   Child was also accustomed to spending multiple overnight visits with Father

       each month. Father’s mother resides with him and his sister lives nearby, and

       each is willing and able to assist with supervising Child or getting Child on and

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 14 of 24
       off the school bus each day. At the time of the hearing, Mother testified that

       she lacked consistent family support and child care.


[25]   Given Mother’s relocation to Atlanta, the trial court determined that

       modification of custody was in Child’s best interests and that there has been a

       substantial change in circumstances. Based upon the foregoing evidence, the

       trial court did not abuse its discretion in modifying custody in Father’s favor

       upon a finding that placement with Father would promote stability and

       permanence for Child.


                                           II.      Sole Legal Custody

[26]   Mother argues that the trial court abused its discretion in awarding sole legal

       custody of Child to Father. When considering a modification from joint legal

       custody to sole legal custody, we must determine whether there has been a

       substantial change in one or more of the factors listed in Indiana Code Section

       31-17-2-15, in addition to considering any substantial change to the Indiana

       Code Section 31-17-2-8 factors, as is typically necessary for physical custody

       modifications. Julie C. v. Andrew C., 924 N.E.2d 1249, 1259 (Ind. Ct. App.

       2010) (citing Carmichael v. Siegel, 754 N.E.2d 619, 635 n.7 (Ind. Ct. App. 2001)).

       The court shall also consider:


               (1) the fitness and suitability of each of the persons awarded joint
               custody;


               (2) whether the persons awarded joint custody are willing and
               able to communicate and cooperate in advancing the child’s
               welfare;

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 15 of 24
               (3) the wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age;


               (4) whether the child has established a close and beneficial
               relationship with both of the persons awarded joint custody;


               (5) whether the persons awarded joint custody:


                       (A) live in close proximity to each other; and


                       (B) plan to continue to do so; and


               (6) the nature of the physical and emotional environment in the
               home of each of the persons awarded joint custody.


       I.C. § 31-17-2-15.

[27]   Our courts have reiterated that factor (2), whether the parents are willing and

       able to cooperate in advancing the child’s welfare, is of particular importance in

       making legal custody determinations. Julie C., 924 N.E.2d at 1260; see also

       Carmichael, 754 N.E.2d at 635 (“One of the key factors to consider when

       determining whether joint legal custody is appropriate is whether the persons

       awarded joint custody are willing and able to communicate and cooperate in

       advancing the child’s welfare.”). Where “the parties have made child-rearing a

       battleground, then joint custody is not appropriate.” Periquet-Febres v. Febres,

       659 N.E.2d 602, 605 (Ind. Ct. App. 1995). “Indeed, to award joint legal

       custody to individually capable parents who cannot work together is

       tantamount to the proverbial folly of cutting the baby in half in order to effect a


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 16 of 24
       fair distribution of the child to competing parents.” Swadner v. Swadner, 897

       N.E.2d 966, 974 (Ind. Ct. App. 2008) (quotation omitted).


[28]   As we have discussed, although Child has good relationships with both parents,

       the trial court heard evidence that the parties lack the ability to co-parent

       effectively. After a dispute with Father, Mother changed the parties’ parenting

       time practices, ignored Father’s telephone calls and text messages, failed to

       notify him when she returned to Indianapolis from Atlanta, and thereby

       thwarted his efforts to exercise parenting time. See App. Vol. II p. 27 (“The

       Court also orders Father to have sole legal custody of the minor child, as the

       evidence has demonstrated that Mother and Father have an inability to

       effectively communicate in a cooperative manner and due to the significant

       distance involved.”). Based on the foregoing, the trial court did not abuse its

       discretion in awarding sole legal custody to Father upon a finding that joint

       legal custody was not appropriate for the parties.


                                     III.     Denial of Motion to Relocate

[29]   Mother argues that the trial court abused its discretion in denying her motion to

       relocate with Child. Under Indiana’s relocation statute, there are two ways for

       a non-custodial parent to object after receiving notice that the custodial parent

       intends to relocate: by filing a motion to prevent the relocation or by filing a

       motion to modify custody. T.L. v. J.L., 950 N.E.2d 779, 784 (Ind. Ct. App.

       2011. See I.C § 31-17-2.2-1, I.C. § 31-17-2.2-5.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 17 of 24
[30]   Following a motion to prevent relocation, the relocating parent must prove

       “that the proposed relocation is made in good faith and for a legitimate reason.”

       I.C. § 31-17-2.2-5(c). If the court finds a good faith, legitimate purpose for the

       relocation, the burden then shifts to the non-relocating parent to demonstrate

       “that the proposed relocation is not in the best interest of the child.” I.C. § 31-

       17-2.2-5(d). If the non-relocating party fails to object, the custodial parent is

       permitted to relocate with the Child. I.C. § 31-17-2.2-5(e).


[31]   Because there is no explicit criteria for determining whether a relocation is in

       good faith and for a legitimate reason, our court has generally required that the

       moving parent demonstrate an objective basis—that is, “more than a mere

       pretext”—for relocating. T.L., 950 N.E.2d at 787. It is commonly understood

       in today’s society that many individuals move in order to live closer to family

       members, for financial reasons, for employment opportunities, and various

       other reasons. Id. at 788. As such, “[w]e infer that these and similar reasons .

       . . are what the legislature intended in requiring that relocation be for

       ‘legitimate’ and ‘good faith’ reasons.” Id.


[32]   Here, the trial court rightly “g[a]ve Mother the benefit of the doubt” regarding

       the first prong of the relocation analysis—namely, whether the relocation was

       made in good faith and for a legitimate reason. See App. Vol. II p. 24. Mother

       testified that she was struggling financially in Indianapolis and believed that she

       could fare better as a hairstylist in Atlanta, especially as an assistant to a high-

       profile Atlanta hairstylist. Her struggle to pay for Child’s schooling expenses in

       Indianapolis was eased in Atlanta because Georgia offers free pre-kindergarten.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 18 of 24
       Mother testified that she relocated fully anticipating a challenging transitional

       period during which she might have to reduce her rates to establish a new client

       base. That her move did not prove instantly lucrative does not render her

       relocation made in bad faith and for an illegitimate reason.


[33]   As to the second prong—whether Father established that relocation was not in

       Child’s best interests—we revisit the aforementioned factors enumerated in

       Indiana Code Section 31-17-2.2-1 as well as the “other factors affecting the best

       interest of the child including the statutory factors listed in Indiana Code

       Section 31-17-2-8. For reasons we have already discussed relating to the eight-

       hour distance between Indianapolis and Atlanta; the difficulties inherent in

       Father exercising parenting time when Mother returns to Indianapolis

       intermittently; the difficulty of preserving Father’s bond with Child under the

       circumstances; Mother and Father’s questionable record of working

       cooperatively regarding parenting time; the relative instability of Mother’s semi-

       nomadic lifestyle; Child’s youthful age; and Child’s existing bonds with siblings

       and family in Indianapolis, we find that the trial court did not abuse its

       discretion in denying Mother’s motion to relocate with Child.


                                                  IV.     Contempt

[34]   Mother argues that the trial court abused its discretion in finding her in

       contempt. In order to be held in contempt for failing to follow a court’s order, a

       party must have willfully disobeyed the order. City of Gary v. Major, 822 N.E.2d

       165, 170 (Ind. 2005). “The order must have been so clear and certain that there

       could be no question as to what the party must do, or not do, and so there could
       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 19 of 24
       be no question regarding whether the order is violated.” Ind. High Sch. Athletic

       Ass’n v. Martin, 765 N.E.2d 1238, 1241 (Ind. 2002). “A party may not be held

       in contempt for failing to comply with an ambiguous or indefinite order.” Id.

       “Otherwise, a party could be held in contempt for obeying an ambiguous order

       in good faith.” Id. (citing Bowyer v. Ind. Dep’t of Natural Res., 798 N.E.2d 912,

       918 (Ind. Ct. App. 2003)). The determination of whether a party is in contempt

       of court is a matter left to the trial court’s discretion. Id. at 171. We will reverse

       a trial court’s finding of contempt only where there is no evidence or inferences

       therefrom to support it. Id. As with other sufficiency matters, we will neither

       reweigh evidence nor judge witness credibility. Mitchell v. Mitchell, 871 N.E.2d

       390, 394 (Ind. Ct. App. 2007).


[35]   Here, on May 31, 2016, the trial court unambiguously ordered Mother not to

       relocate with Child until the parties’ dispute had been adjudicated. The trial

       court did not believe that Mother was unaware of its Order. The record reveals

       that trial court staff mailed the Order to each party on June 1, 2016; Father

       received the Order; and the trial court has no record of Mother’s notice being

       returned. Moreover, it is evident from her own testimony that Mother began to

       lay the groundwork for her move to Atlanta as early as April 2016, assuming

       that she would be permitted to move with Child. Mother relocated with Child

       in early October 2016, and the hearing on Father’s opposition to Mother’s

       motion to relocate was not held until March 21, 2017. Sufficient evidence exists

       to support the trial court’s finding of contempt under the circumstances. See

       B.L. v. J.S., 59 N.E.3d 253, 265 (Ind. Ct. App. 2016) (“It is beyond dispute that

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 20 of 24
       the trial court had issued the order before the events in question and that the . . .

       order was intended to prevent the type of conduct that resulted in the trial

       court’s contempt finding.”).


                                               V.       Attorney Fees

[36]   Mother argues that the trial court erred in ordering her to pay Father’s attorney

       fees as sanctions for her contempt and misconduct in failing to appear. “A

       determination regarding attorney fees in proceedings to modify a child support

       award is within the sound discretion of the trial court and will be reversed only

       upon a showing of a clear abuse of that discretion.” Martinez v. Deeter, 968

       N.E.2d 799, 810 (Ind. Ct. App. 2012).


               In determining whether to award attorney fees, the trial court
               must consider the parties’ resources, their economic condition,
               their ability to engage in gainful employment, and other factors
               that bear on the award’s reasonableness. The trial court may also
               consider any misconduct on the part of either of the parties that
               creates additional legal expenses not otherwise anticipated.


       Id. (citations omitted).


[37]   The factor with the most bearing upon the appropriateness of an award of

       attorney fees is the relative financial standing of the parties. Here, the record is

       replete with references to Mother’s financial challenges. The trial court’s final

       order references: (1) Mother’s need for CCDF benefits; (2) her need to obtain

       Medicaid assistance to cover surgery bills exceeding $200,000; (3) her inability

       to maintain her second job as a school bus driver due to acute surgical


       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 21 of 24
       complications; (4) Father’s considerable child support arrearage of nearly ten

       thousand dollars ($10,000); (5) Mother’s “effective reduc[tion] [in] her income

       and [setback of] . . . several years in terms of career advancement” by relocating

       to Atlanta, app. p. 35; and (6) her weekly gross income of $480 as compared to

       Father’s of $1,072.


[38]   As we reasoned in Haley, in which we vacated an award of attorney fees to the

       father,


                 [P]ermitting the awarding of attorney fees serves to insure equal
                 access to the courts despite the relative financial conditions of the
                 parties. There can be no assurance of equal access to the courts
                 when a party, who is in the financial position of Mother, is
                 required to pay the attorney fees of another who is in a superior
                 financial state. While the trial court may order a party to pay a
                 reasonable amount for attorney fees of the other party, the order
                 here was not reasonable and is clearly against the logic and
                 effects of the facts and circumstances before the court.


       771 N.E.2d at 754.


[39]   The instant facts are distinguishable from Haley in that this case involves

       Mother’s violation of an express court order and failure to appear for a hearing.

       We certainly have no quarrel with the trial court’s authority to punish such

       misconduct. That said, at the time of the hearing, Father was in a far superior

       financial position to Mother. Given Mother’s well-documented, financial

       challenges, we find that the extent of the award of attorney’s fees to Father was

       not reasonable and is clearly against the logic and effect of the facts and

       circumstances before the trial court.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 22 of 24
[40]   Moreover, Father’s briefing regarding the trial court’s award of attorney fees is

       entirely and inadequately comprised of the following: “[I]t follows that the trial

       courts [sic] sanction and award of attorney fees pursuant to I.C. 31-14-18-2 is

       reasonable and also supported by the record and not an error.” Appellee’s Br.

       p. 22. Father’s failure to make cogent argument and to address this issue in a

       meaningful way is akin to failing to file a brief. In such a situation, we do not

       undertake the burden of developing an argument for the appellee. See Tisdial v.

       Young, 925 N.E.2d 783, 784-85 (Ind. Ct. App. 2010) (“We will reverse the trial

       court’s judgment if the appellant presents a case of prima facie error.”). We

       find that Mother has met the prima facie error standard.


[41]   For the foregoing reasons, we reverse and remand with instructions to the trial

       court to determine a reasonable amount of attorney’s fees to be paid by Mother

       as sanctions for violating the trial court’s Order and for her misconduct in

       failing to appear for the December 7, 2016, hearing.2


                                                    Conclusion
[42]   We conclude that the trial court did not abuse its discretion in awarding

       physical custody and sole legal custody to Father or in denying Mother’s

       motion to relocate; however, the trial court erred in awarding unreasonable




       2
         The trial court’s award to Father of $83.92 in lost wages was not addressed by either party and remains in
       effect.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017        Page 23 of 24
attorney fees to Father. We affirm in part, reverse in part, and remand with

instructions.


Affirmed in part, reversed in part, and remanded with instructions.


May, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A02-1705-JP-1015 | November 28, 2017   Page 24 of 24